DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Invention I: Claims 1-9 and Species I: Fig. 6 in the reply filed on June 24th, 2022 is acknowledged.
Claim 10-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Inventions II and III, there being no allowable generic or linking claim. Applicant has amended claims 1, 5, 8, 14, 17, 19, 23, and 26. Election was made without traverse in the reply filed on June 24th, 2022.

Specification
The abstract of the disclosure is objected to because the wordcount of the disclosure is greater than the preferred 50-150 words.  Correction is required.  See MPEP § 608.01(b).

Drawings
Figure 6 is objected to under 37 CFR 1.83(a) because it fails to show the residual stream of air exiting the low pressure turbine providing the energy to crack the fuel as described in the specification (Paragraph 0060). As per Figure 6, energy being transferred to the heat exchanger is coming from the shaft rather than the low-pressure turbine. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 3 objected to because of the following informalities:  
“the hydrocarbon fuel is aircraft jet fuels” is believed to be in error for --the hydrocarbon fuel is a type of aircraft jet fuel--
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Epstein (US-9676491-B2) in view of Griffin (US-20020088221-A1).
Regarding Claim 1, Epstein teaches
A system for removing heat from an aircraft component, the system comprising:
an aircraft component (5, 101); and
a heat exchanger (70, Col. 7, Lines 25-26, “In some embodiments, the manifold 70 can
optionally act as a heat exchanger”) in proximity to the aircraft component (Fig. 4).
Epstein fails to teach the heat exchanger having an inlet, an outlet, and an internal surface coated with a catalyst, a source of a hydrocarbon fuel in fluid communication with the inlet of the heat exchanger, a source of oxygen in fluid communication with the inlet of the heat exchanger, and a distribution system for receiving reformed hydrocarbon fuel from the heat exchanger. However, Griffin teaches
a heat exchanger (Fig. 2, 36) having an inlet (43), an outlet (87), and an internal surface coated with a catalyst (78);
a source of a hydrocarbon fuel (fuel in fuel/steam mixture 31, [0003], “combustion of fossil fuels”) in fluid communication with the inlet of the heat exchanger (Fig. 2);
a source of oxygen (steam in fuel/steam mixture, 31) in fluid communication with the inlet of the heat exchanger; and
a distribution system (13, 11) for receiving reformed (catalyzed fuel, “combustion waste gasses”) hydrocarbon fuel from the heat exchanger.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Epstein’s system with Griffin’s heat exchanger having an inlet, outlet, and a internal surface coated with a catalyst, where there is a source of hydrocarbon fuel and oxygen connected to the inlet and a distribution system, in order to reduce noxious emissions during energy generation, in particular to significantly reducing CO2 emissions during the combustion of fossil fuels (Griffin, [0003]).

Regarding Claim 2, Epstein in view of Griffin teaches the system as claimed and described above. Epstein further teaches
the aircraft component (5) is a skin surface, a leading edge, a gas turbine engine (101) inlet, or an exhaust heat recuperation heat exchanger (60, Col. 6, Line 47-54, “For example, heat for vaporizing the cryogenic liquid fuel in the vaporizer may be supplied from one or more of several sources, such as, for example, the gas turbine exhaust 99, compressor 105, high pressure turbine 155, low pressure turbine 157, fan bypass 107, turbine cooling air, lubricating oil in the engine, aircraft system avionics/electronics, or any source of heat in the propulsion system 100.”). See figure below.

    PNG
    media_image1.png
    506
    578
    media_image1.png
    Greyscale


Regarding Claim 3, Epstein in view of Griffin teaches the system as claimed and described above. Epstein further teaches
wherein the hydrocarbon fuel is aircraft jet fuels such as Jet-A, JP-4, and JP-8 (11, Col. 3, Lines 1-3, The first fuel may be a conventional liquid fuel such as a kerosene based jet fuel such as known in the art as Jet-A, JP-8, or JP-5 or other known types or grades.”).

Regarding Claim 4, Epstein in view of Griffin teaches the system as claimed and described above. Epstein fails to teach the source of oxygen in the heat exchanger as an oxygen containing species. However, Griffin teaches
the source of oxygen is an oxygen-containing species (steam in fuel/steam mixture 31), such as steam, liquid water, or oxygenated fuels such as ethanol or methanol.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Epstein’s system with a source of oxygen to a heat exchanger as taught by Griffin in order to simplify the waste gas after treatment (Griffin, [0004]). Based on the general idea that catalytically initiating or stabilizing the combustion of the waste gases, enriched with oxygen, with the added fuel, or added fuel/steam mixture, allows the combustion mixture to react adequately even in the presence of relatively low oxygen concentrations, in order to produce the desired hot combustion waste gases (Griffin, [0009]).

Regarding Claim 5, Epstein in view of Griffin teaches the system of claim 1. Epstein further teaches
wherein the system comprises a plurality of heat exchangers (60, Col. 6, Lines 54-56, "Due to the exchange of heat that occurs in the vaporizer 60, the vaporizer 60 may be alter natively referred to as a heat exchanger.”, 70).

Regarding Claim 6, Epstein in view of Griffin teaches the system of claim 5. Epstein further teaches
the plurality of heat exchangers are arranged in series (Fig. 4).

Regarding Claim 7, Epstein in view of Griffin teaches the system of claim 1. Epstein further teaches
the distribution system (80) delivers fuel to a gas turbine engine (Col. 7, Lines 11-13, “The manifold 70 is capable of receiving the gaseous fuel 13 and distributing it to a fuel nozzle 80 in the gas turbine engine 101.”).
Epstein fails to teach the delivery of a reformed fuel to a gas turbine engine. However, Griffin teaches 
a distribution system (13) delivers reformed fuel
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Epstein with a distribution system to deliver reform fuel to a gas turbine engine facilitating the usage of hot combustion waste gases to generate electricity (Griffin, [0034]). It would have been obvious to one of ordinary kill in the art before the effective filing date to provide Epstein’s system with Griffin’s distribution system of reformed fuel to reduce noxious emissions during energy generation, in particular to significantly reduce CO2 emissions during the combustion of fossil fuels (Griffin, [0003]).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Epstein (US-9676491-B2) in view of Griffin (US-20020088221-A1) and Sprouse (US-20030192318-A1).
Regarding Claim 8, Epstein in view of Griffin teaches the system as claimed and described above. Epstein and Griffin is silent on a heat exchanger comprising a plurality of tubular structures. However, Sprouse teaches
a heat exchanger (45) comprising a plurality of tubular structures (48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Epstein in view of Griffin with Sprouse heat exchanger comprising a plurality of tubular structures in order to increase the amount of heat being removed from the aircraft, by providing an increased area to affect the heat-exchange.

Regarding Claim 9, Epstein in view of Griffin teaches the system as claimed and described above. Epstein in view of Griffin fails to teach the heat exchanger integrally formed with the aircraft component. However, Sprouse teaches
the heat exchanger is integrally formed (Fig. 1 & 2, heat exchanger 45 is integrally formed with the combustion chamber 14 and its inlets 36 and 38, claim 2 defines the aircraft component as an inlet to a gas turbine engine) with the aircraft component. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Epstein in view of Griffin with a heat exchanger that is integrally formed with the aircraft component in order to facilitate the flow of fuel to each fuel exchange tube (Spouse, [0021]). 
In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) also supports the obviousness to make the heat exchanger integral with the aircraft component as the court determined that "that the use of a one-piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.". See MPEP 2144(V)(B).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Selladurai whose telephone number is (571)272-7160. The examiner can normally be reached Monday-Thursday 8 AM – 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NALINI EMILY SELLADURAI/Examiner, Art Unit 3741    

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741